Dominic J. Addesso President and Chief Financial Officer Everest Reinsurance Holdings, Inc. 477 Martinsville Road P.O. Box 830 Liberty Corner, NJ 07938-0830 July 18, 2011 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington D.C. 20549 Re:Everest Reinsurance Holdings, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 30, 2011 File No. 033-71652 Dear Mr. Rosenberg: This is to confirm receipt of your letter dated July 14, 2011, to Mr. Joseph V. Taranto, in regards to Everest Reinsurance Holdings, Inc.’s December 31, 2010, Form 10-K. As per discussions with your staff, Everest Reinsurance Holdings, Inc. will provide a response to your comment letter on or before August 11, 2011. Any questions concerning the above should be directed to the individual below at (908) 604-7400. Sincerely, /S/ DOMINIC J. ADDESSO Dominic J. Addesso
